This was an action of trespass to try title brought by W. W. Nelson, the plaintiff in error, to recover of the defendants in error the lands described in the petition. The answer was not guilty. Upon a trial to the court judgment was rendered for defendants, the trial court holding that the administration proceedings through which plaintiff deraigned his title was void. The facts are as follows:
In 1881 Isaac Bridge died testate in the city of New Orleans, Louisiana. In February of that year his will was duly admitted to probate in the court of that parish having jurisdiction of probate matters, and R. B. Bridge, being named as executor in the will, was appointed and *Page 287 
qualified as such. Deceased had no kindred in Texas, but he died owning lands in this State which were community property of himself and his deceased wife, they having been acquired by him as original grantee from the State during the existence of the marital relation between himself and her. There was nothing in the grants or the nature of the title acquired to indicate that he was a married man at the time of their acquisition. In 1887 George C. O'Brien applied to the Probate Court of Hardin County, Texas, for letters of administration, with the will annexed, on the estate of Isaac Bridge, situated in Texas. The written application set up the facts, disclosed the date and place of decedent's death, the pendency of the proceedings in Louisiana, tendered a certified copy of the will for probate, and alleged a necessity for administration in this State.
The application was promptly granted and O'Brien was duly appointed and qualified. He thereafter applied for an order for the sale of the lands of the estate in this State for the purpose of paying the debts of the estate. The order was granted, the lands sold, the sale confirmed and deeds duly executed by O'Brien to the purchaser. The purchaser was the holder of the only claim exhibited against the estate, and the purchase price was credited on his debt. The administrator's deed did not disclose that it was made in partial discharge of the vendee's claim, but recited a cash consideration of $1,699.
The granting clause in the deed is, "have granted, sold and conveyed to the Crescent Insurance Company, . . . to have and to hold forever, all the right, title, interest and claim of the said Isaac Bridge, deceased, his estate and succession, in and to the lands described in the order of sale . . ." Then follows a full description of the lands conveyed. The deed closes with the words, "together with all and singular the rights, members, hereditaments and appurtenances to said lands belonging or in anywise incident thereto."
The lands conveyed stood in the name of the testator and were listed and appraised as his property. At the date of the conveyance by the administrator there was of record in Jefferson County a forged deed, purporting to have been executed by the testator, conveying the land to one Van Court, but it was not then known to be a forgery.
On the __________ day of __________, 18__, the Crescent Insurance Company for value sold and conveyed the land to Chas. A. Nicholson, and from the last named vendee Nelson, the plaintiff, in 1902 purchased by warranty deed for value, without actual notice of the fact that the land was the community property of the testator and his deceased wife, without actual notice of the contents of the will and without actual notice of the facts which entitled the defendants to inherit a half interest therein as heirs of their deceased mother. The latter died intestate about twenty-five years prior to the death of the testator, and it was admitted that at the date of the administration in question there were no community debts. Neither the will nor any papers in the proceeding made mention of the deceased wife. The will, however, made the children devisees, and they were therein referred to as the children of the testator. The defendants are either heirs of the testator's deceased wife and devisees under the will or else claim under such heirs and devisees.
Before Nelson consummated the purchase from Nicholson he submitted *Page 288 
an abstract of the title to his attorneys and received from them an assurance that the title was in Nicholson. Upon the faith of the abstract and this assurance he made the purchase, paid the price and received a warranty deed, having no actual notice of the title asserted by these defendants except that contained in the abstract of title and such constructive notice as may be chargeable to him by law by reason of the probate and deed records of Hardin County.
The appeal is upon agreed facts and we refer to the record for the full statement. We have sought to make a condensed statement and believe the above presents all the facts material to the disposition of this appeal.
Defendants assailed the title of plaintiff upon two principal grounds. First, Because the administration under which plaintiff claims was void. Second, Because, if valid, it nevertheless did not pass the community interest of the deceased wife of the testator under whom the defendants claim.
The questions made under the first contention have been disposed of by the Supreme Court in answer to certified questions from this court. The Probate Court was held to have had jurisdiction. It follows that if the proceedings therein were not void for some other cause, they are valid as against this assault, which is a collateral attack.
Without pausing to enter into further detail we hold that, as against the claim of the defendants in this case, the sale by the administrator in pursuance of the court's order had the effect to pass to the purchaser the interest of the testator in the lands administered.
Whether the plaintiff Nelson procured a good title to the entire property depends upon the validity of his claim of purchase in good faith for value without notice of the interest of the testator's deceased wife. Defendants claim that his plea can not be allowed:
First, because the administrator's deed to the insurance company was a quit claim deed and because the company was not a purchaser for value it acquired thereby only the testator's half interest, and that plaintiff can not plead innocent purchase under such a deed. Second, because the will was in his chain of title and by its terms disclosed the existence of facts which if followed up would have disclosed the defendants' interests. Third, because plaintiff had actual notice of the contents of the will by reason of the recitals of the abstract submitted by him to his attorneys and was thus put upon inquiry.
Defendants' contention that the administrator's deed is a quit claim and will not support the defense of innocent purchase without notice, can not be upheld. In the first place there is no absolute rule by which a quit claim deed is to be distinguished from one conveying the entire title. If the language of the conveyance is ambiguous or open to construction, it will be read in the light of the circumstances surrounding its execution, and from all these will the intention of the parties be gathered.
In White  Newman v. Frank, 91 Tex. 66, it is said that whether a purchaser at an administrator's sale without notice of an unrecorded deed can be protected as a purchaser for value without notice does not depend on the form of the administrator's deed, but if it appears from the whole transaction that it was the purpose to sell and the *Page 289 
intention of the purchaser to buy the land itself, and not a mere chance of title, he may be an innocent purchaser. The rule stated is peculiarly applicable to the case before us. Here the administration was upon the estate of I. Bridge in Texas. The lands in question were listed as a part of his estate, and the apparent legal title was in him when he died. They were appraised in their entirety and ordered sold without recognition or mention of any outstanding interest. From these things it is manifest that the lands were sold, and not the mere chance of title.
The case cited covers another point in this case. Here the purchaser credited the amount of his bid on the debt against the estate, and so could not be held a purchaser for value. But Nelson, the plaintiff, paid value and received a warranty deed, and in White's case, supra, the familiar rule is reiterated that an innocent purchaser for value from one who is not an innocent purchaser for value may be protected, notwithstanding the attitude of his vendor. It follows that if the insurance company could have been protected had it paid value and this notwithstanding the form of the administrator's deed, then Nelson is protected unless something in his chain of title or in the general situation should have put him upon inquiry. Nothing in the administration records could have had that effect, for in none of them is it intimated that the testator was even married. The will does not, for it was not a part of his chain of title, and it is undisputed that he had no actual knowledge of its contents. The sale by the administrator was not a power exercised by virtue of the will, but in spite of it. Hence, in deraigning his title, the will was neither a necessary nor proper link. While the abstract of title examined by plaintiff's attorneys recited the existence of a will, it did not disclose its nature or its terms. So we find nothing in the record that would amount to constructive notice to Nelson or serve to put him upon inquiry.
If, however, it be conceded that he must take notice of the recitals of the will and therefore of the fact that the testator had children, still the facts fall short of avoiding his actual ignorance of defendants' claims, for it is well settled that that alone is not enough to charge him with notice. (Lyster v. Leighton, 81 S.W. Rep., 1033; Smith v. Olsen, 23 Texas Civ. App. 458[23 Tex. Civ. App. 458]; Hall v. Gwynne, 4 Texas Civ. App. 109[4 Tex. Civ. App. 109].)
So it is immaterial whether the legal title to their maternal ancestor's interest was in the testator's estate or in the defendants, for if it be conceded that the burden of proof to show want of notice was on the plaintiff, it had been discharged according to the agreed facts so far as actual knowledge is concerned.
We deem it unnecessary to notice the other questions. In our view of the case they are immaterial. For the reasons given the judgment of the trial court is reversed and judgment here rendered for plaintiffs in error.
Reversed and rendered.
Writ of error refused. *Page 290